THE THIRTEENTH COURT OF APPEALS

                                   13-21-00443-CV


          MAGDALENA ROBLES-AGUIRRE AND ALL OCCUPANTS
                                 v.
 FINANCE OF AMERICA STRUCTURED SECURITIES ACQUISTION TRUST 2017-
            HB1, WILMINGTON SAVINGS FUND SOCIETY, FSB,
             NOT INDIVIDUALLY, BUT SOLELY AS TRUSTEE


                                 On Appeal from the
                County Court at Law No. 1 of Cameron County, Texas
                      Trial Court Cause No. 2018-CCL-01443


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants, Magdalena Robles-Aguirre and all occupants, and sureties as identified on

the October 1, 2021 supersedeas bond.

      We further order this decision certified below for observance.

July 14, 2022